Citation Nr: 9908950	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from  November 1965 to 
September 1968.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1997.  That decision denied the 
veteran's claims of entitlement to a permanent and total 
disability rating for pension purposes.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

The veteran contends that he is entitled to a non-service-
connected disability pension because his disabilities prevent 
him from gainful employment.  He also contends that if he 
does not meet the percentage requirements for that benefit, 
he is entitled to that benefit under the extra-schedular 
provisions of 38 C.F.R. § 3.321(b)(2)(1998).

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of VA has 
the authority to prescribe all rules and regulations which 
are necessary or appropriate to carry out the laws 
administered by VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria. Talley v. Derwinski, 2 Vet.App. 282, 286 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.

The basic law referable to pension benefits, for example, 
states that pension is payable to a veteran who served for 
ninety days or more during a period of war and who is 
permanently and totally disabled due to non-service-connected 
disabilities not the result of his own willful misconduct. 38 
U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.342 (1998).

A finding of total disability is warranted where the person 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
(1998) and 38 C.F.R. § 4.15 (1998), which also adds that the 
total rating is based primarily upon the average impairment 
in earning capacity, i.e., the economic or industrial 
handicap which must be overcome.  In addition, 38 U.S.C.A. § 
1502(a)(2) (West 1991) essentially provides that permanent 
and total disability may exist in any disorder determined by 
the Secretary to be of such a nature and extent as to justify 
that persons suffering therefrom are permanently and totally 
disabled.

A total disability rating is based primarily upon the average 
impairment of earning capacity. 38 C.F.R. § 4.15.  The VA 
Schedule for Rating Disabilities (Rating Schedule) also 
provides a means for objective determination of total 
disability.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted. 38 C.F.R. 
§ 3.340(a)(2).  The provisions of 38 C.F.R. § 4.17 (1998) 
state that all veterans basically eligible and unable to 
secure or follow a substantially gainful occupation by reason 
of disability likely to be permanent shall be rated 
permanently and totally disabled.  For pension purposes, the 
permanence of the percentage requirements of 38 C.F.R. § 
4.16, is a requisite.

For pension purposes, when the percentage requirements are 
met and the disabilities involved are of a permanent nature, 
a rating of permanent and total disability will be assigned 
if the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17.  In making such 
determinations, marginal employment may be consistent with 
unemployability if the restriction of securing or retaining 
better employment is due to disability.  Id.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15, which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combinations of disabilities.  In addition, 38 C.F.R. § 
4.17(b), states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an extra-
schedular basis is warranted.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).

The veteran served on active duty for a period in excess of 
ninety days during the Vietnam era.  Therefore, his 
entitlement to pension, apart from income and net worth 
factors, is determined based on whether or not he is 
permanently and totally disabled as a result of disabilities 
not due to willful misconduct. A review of the record reveals 
that the veteran has a long history of drug abuse and no 
service-connected disabilities.  Mild cerebral atrophy was 
noted on a CT scan in May 1995.  During the veteran's general 
medical examination in November 1996, the veteran asserted 
that he had headaches and tinnitus.  The diagnoses included 
heroine addiction treated with methadone, post traumatic 
stress disorder (PTSD), and constipation.

The Board of Veterans' Appeals (Board) observes that aside 
from his long history of drug abuse, the veteran has been 
diagnosed by a VA psychiatrist with PTSD.  In addition to 
these disabilities, review of the veteran's claims folder 
indicates the veteran has, also asserted that he has a 
hernia.  Although denied service connection for PTSD in 
unappealed January 1996 and March 1998 rating decisions by 
the regional office (RO), the level of disability produced by 
this disorder was not addressed by the agency of original 
jurisdiction when it considered the issue of entitlement to 
non-service-connected pension benefits.

The VA has a duty to the veteran, in cases involving non-
service-connected pension benefits, to provide "a thorough 
contemporaneous medical examination, one which takes into 
account prior medical records, so that the evaluation of the 
claimed disability will be a fully informed one." Roberts v. 
Derwinski, 2 Vet.App. 387, 390 (1992) (citing 38 U.S.C.A. § 
5107(a) and Green v. Derwinski, 1 Vet.App. 121, 124 (1991)).  
The Board notes that the VA mental disorders examination did 
not provide a GAF in accordance with requirements of DSM-IV 
and 38 C.F.R. § 4.125 (1998).

A Statement of the Case (SOC) must be complete enough to 
allow the appellant to present written and/or oral arguments 
before the Board of Veterans' Appeals. It must contain: a 
summary of the evidence in the case relating to the issue or 
issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination; and 
the determination of the agency of original jurisdiction on 
each issue and the reasons for each such determination.  38 
C.F.R. § 19.29 (1998).  The Board notes that the SOC provided 
the veteran in April 1997 did not include the regulations 
regarding the rating criteria for his disabilities contained 
in 38 C.F.R. Part 4.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.103(a) (1997), the Board is deferring adjudication of the 
issue prepared and certified for appellate review as reported 
on the title page pending a remand of the case to the RO for 
further development as follows:

1.  The veteran should be requested to 
provide the names and addresses of all 
current medical providers for his various 
disabilities.  After receiving any 
necessary authorization from the veteran, 
the RO should obtain copies of treatment 
records from those individuals and 
facilities identified by the veteran 
which have not been previously associated 
with the claims file.

2.  The RO should ascertain from the 
veteran whether he has ever applied for 
Social Security disability benefits. If 
the veteran's response is in the 
affirmative, the RO should contact the 
Social Security Administration (SSA) and 
obtain copies of all available documents 
concerning the Appellant's claim for 
Social Security benefits, as well as any 
determinations made by the SSA with 
respect to the veteran's claim for Social 
Security benefits.  Any such records so 
obtained from the SSA should be 
associated with the veteran's claims 
folder.

3.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file and a copy 
of this remand must be made available to 
the interviewer prior to completion of 
the interview.

4.  The veteran should then be afforded a 
VA general examination for pension 
purposes and any special examinations 
deemed appropriate, in order to determine 
the nature and severity of all observed 
disorders that may be present.  The 
veteran should be informed that this 
examination is necessary to evaluate his 
claim and that a failure to report for 
the examination could result in the 
denial of his claim under the provisions 
of 38 C.F.R. § 3.655 (1998).  The claims 
file must be made available to the 
examiner for review before the 
examination(s).  The examination(s) 
should include all indicated tests and 
studies.  The veteran's specific 
complaints should be noted, and all 
objective findings should be reported in 
detail.  The examiner(s) should list all 
diagnoses of disabilities and express an 
opinion regarding the overall functional 
impairment and effect on employability 
attributable to any disabilities found.

5. The RO should then identify and rate 
each of the veteran's current 
disabilities.  Thereafter, it should 
determine the combined evaluations for 
those disabilities.

6. Thereafter, the RO should again review 
the veteran's claim for a permanent and 
total disability rating for pension 
purposes, utilizing both the "average 
person" test as set forth at 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. § 
4.15 (1997), and "unemployability" test 
as set forth at 38 C.F.R. § 4.17 (1997).  
See Brown v. Derwinski, 2 Vet.App. 444 
(1992).  If such a rating cannot be 
granted under either test, the RO should 
consider granting a total rating for 
pension purposes on an extra-schedular 
basis.

If the decision still remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case, which specifically sets out reasons 
and bases for the decision. The supplemental statement of the 
case should set forth all of the pertinent laws and 
regulations that were not presented in the previous statement 
of the case, to include the various diagnostic standards by 
which the severity of each of the veteran's disabilities were 
ascertained. The veteran and his representative should be 
allowed a reasonable period of time within which to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue. See Quarles v. Derwinski, 3 Vet.App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


